DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on April 8, 2021, in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on April 8, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Wiest et al., (hereinafter “Weist”) US 2006/0195424 in view of Stolte et al., (hereinafter “Stolte”) US 2017/0177678.
As to claim 1, Weist discloses a method for generating a database query using a dimensional hierarchy within a graphical user interface (create a worksheet from an existing table using calendar year in the first level and sales quarter in the second level”, which user will user to drill down a hierarchy of levels on a GUI for a query against a connected database), the method comprising:
receiving a selection of a first column of a plurality of columns of a data set displayed within a spreadsheet structure, wherein the first column is a selected as a first key for a first level in a list structure that includes at least the first and a second level (par. [0047], group level “calendar year” column 1 of Fig.A1, selected as a first key);
receiving a selection of a second column of the plurality of columns as a second key for the second level in the list structure (see [0047], group level “sales quarter” column 2 selected as second key); and
in response to receiving the selection of the first column and receiving the selection of the second column and based on an order of the first key and the second key in the list structure (para. [0041], a business warehouse query is generated based on a query of the business warehouse database, wherein the structural elements may be identified according to dimension, structure, or hierarchy, or as combinations of structural elements, wherein each structural element in a query row corresponds to group levels, where [0047], the user wants to view items that are grouped into a calendar year in one group level, and then drill down into another group level to view a sales quarter within that calendar years (hierarch relationship)).
However, Weist does not explicitly disclose the claimed “generating the database query defining a hierarchical relationship between the first column and the second column”.
On the other hand, Stolte discloses the claimed “, generating the database query defining a hierarchical relationship between the first column and the second column” (see [0197], When the user presses the "" icon” a listing is presented of all the levels of the dimension including diverging levels in complex dimensional hierarchies in the target databases and when a new level is selected, which is interpreted as a drill down (or roll up) operation along that dimension and the current level is automatically replaced with the selected level to efficiently form database queries, and generate query to retrieve topics from the database see [0276]).
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the system of Weist to generate a database query defining a hierarchical relationship between the first column and the second column, in order to allow user to rapidly move between different levels of detail along a dimension.

As to claim 2, the combination of Weist and Stolte discloses the invention as claimed. In addition, Weist discloses the method of claim 1, further comprising:
receiving a reconfigured data set in response to the database query defining the hierarchical relationship between the first column and the second column, wherein the reconfigured data set is reconfigured based on the hierarchical relationship between the first column and the second column ([0016], combining each of the sub-reports to generate an aggregated report, wherein the grouping is the reconfiguration, knowing that, [0047], the user wants to view items that are grouped into a calendar year column in one group level, and then drill down into another group level to view a sales quarter column within that calendar year and user also drill down another group level for customer data to further list details for those customers (hierarchical relationship between the calendar year (level 1 and first key ), sales quarter (level 2 and second key) within the calendar year and customer (level 3 and third key, fig.1A) within the calendar year and the quarter)), and 
	displaying in the spreadsheet structure, the reconfigured data set ([0021], combining sub-reports from various data providers into a single report allows for a more efficient presentation and aggregation of data pertaining to a certain subject, wherein the grouping is the reconfiguration).

As to claim 3, the combination of Weist and Stolte discloses the invention as claimed. In addition, Weist disclose the claimed “receiving a selection of a third column of the plurality of columns as a third key for a third level in the list structure (see [0047], user drills down another group level for customer data);
in response to receiving the selection of the third column and based on the order of the first key, the second key (see [0047], user drills down another group level for customer data of the third column based on the calendar year of the first column to further list details for those customers, wherein the calendar year is selected as first key), and
 the third key in the list structure, generating a subsequent database query defining a hierarchical relationship between the first column, the second column, and the third column” (see [0047], the user wants to view items that are grouped into a calendar year column in one group level, and then drill down into another group level to view a sales quarter column within that calendar year and user also drill down another group level for customer data to further list details for those customers (hierarchical relationship between the calendar year (level 1 and first key ), sales quarter (level 2 and second key) within the calendar year and customer (level 3 and third key, fig.1A) within the calendar year and the quarter)).

As to claim 4, the combination of Weist and Stolte discloses the invention as claimed. In addition, Weist discloses the method of claim 1, further comprising: binding a third column to the first key for the first level in the list structure, wherein the third column is a calculation using at least one other column of the plurality of columns ([0047], user also drills down another group level for customer data, which the third column to further list details for those customers within the calendar year of the first column, wherein calendar year the first column of fig.1A is selected as a first key). Stolte also disclose the use of receiving a user action to drill into a second level of the at least one data hierarchy, the second level being associated with a respective third field of the one or more first fields; and in response to receiving the user action, updating display of the data visualization in the second region in accordance with the received user action).

As to claim 5, the combination of Weist and Stolte discloses the invention as claimed. In addition, Weist discloses the claimed “wherein the third column is a calculation using a column bound to the second key for the second level in the list structure” (see [0047], calculate the business statistic to view the a sales quarter within a calendar year with a group level, wherein customer the third column and calendar year/quarter second column of fig.1A is selected as a second key).

As to claim 6, the combination of Weist and Stolte discloses the invention as claimed. In addition, Weist discloses the claimed “wherein the first column selected as the first key for the first level in the list structure comprises a calculation using a least one other column of the plurality of columns” (see [0047], calculating the business statistic to view items that are grouped into a calendar year in one group level amount a plurality of level, wherein calendar year the first column of figure 1A is selected as a first key ).

As to claim 7, the combination of Weist and Stolte discloses the invention as claimed. In addition, Weist discloses the claimed “wherein the database query defining the hierarchical relationship between the first column and the second column comprises a structure query language group by statement ([0047], drilling down into another group level to view a sales quarter within that calendar year based client supports SQL statement).

As to claims 8-14, claims 8-14 are apparatuses for performing the method of claims 1-7 above. They are rejected under the same rationale.

As to claims 15-20, claims 15-20 are computer program products having stored therein instructions for executing the method of claims 1-7 above. They are rejected under the same rationale.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,977,246. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application substantially recite all the limitations of claims 1-20 of the US Patent, except for
displaying a data set within a spreadsheet structure, wherein the data set comprises a plurality of columns; and displaying a list structure comprising a first level and a second level. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to amend the independent claims of the instant application to display a data set within a spreadsheet structure, wherein the data set comprises a plurality of columns; and display a list structure comprising a first level and a second level, since the generated and displayed a database query using a dimensional hierarchy within a graphical user interface would have been explicitly in order to present complex data sets in a spreadsheet structure, thus increasing computing system usability and functionality.. Note, such deviation would not interfere with the functionality of the claims that are already patented, and would achieve the same end result.
Please, see the comparison table below:



Application
Patent
1. A method comprising:
receiving a selection of a first column of a plurality of columns of a data set displayed within a spreadsheet structure, wherein the first column is a selected as a first key for a first level in a list structure that includes at least the first and a second level;
receiving a selection of a second column of the plurality of columns as a second key for the second level in the list structure; and
in response to receiving the selection of the first column and receiving the selection of the second column and based on an order of the first key and the second key in the list structure, generating the database query defining a hierarchical relationship between the first column and the second column.

1. A method for generating a database query using a dimensional hierarchy within a graphical user interface, the method comprising:
displaying a data set within a spreadsheet structure, wherein the data set comprises a plurality of columns;
displaying a list structure comprising a first level and a second level;
receiving a selection of a first column of the plurality of columns as a first key for the first level in the list structure;
receiving a selection of a second column of the plurality of columns as a second key for the second level in the list structure; and
in response to receiving the selection of the first column and receiving the selection of the second column and based on an order of the first key and the second key in the list structure, generating the database query defining a hierarchical relationship between the first column and the second column.









Application
patent
2. The method of claim 1, further comprising: receiving a reconfigured data set in response to the database query defining the hierarchical relationship between the first column and the second column, wherein the reconfigured data set is reconfigured based on the hierarchical relationship between the first column and the second column; and displaying, in the spreadsheet structure, the reconfigured data set.

3. The method of claim 1, further comprising: receiving a selection of a third column of the plurality of columns as a third key for a third level in the list structure; and in response to receiving the selection of the third column and based on the order of the first key, the second key, and the third key in the list structure, generating a subsequent database query defining a hierarchical relationship between the first column, the second column, and the third column. 

4. The method of claim 1, further comprising: binding a third column to the first key for the first level in the list structure, wherein the third column is a calculation using at least one other column of the plurality of columns.

5. The method of claim 4, wherein the third column is a calculation using a column bound to the second key for the second level in the list structure.

6. The method of claim 1, wherein the first column selected as the first key for the first level in the list structure comprises a calculation using a least one other column of the plurality of columns.

7. The method of claim 1, wherein the database query defining the hierarchical relationship between the first column and the second column comprises a structure query language group by statement.
2. The method of claim 1, further comprising: receiving a reconfigured data set in response to the database query defining the hierarchical relationship between the first column and the second column, wherein the reconfigured data set is reconfigured based on the hierarchical relationship between the first column and the second column; and displaying, in the spreadsheet structure, the reconfigured data set.
3. The method of claim 1, further comprising: receiving a selection of a third column of the plurality of columns as a third key for a third level in the list structure; and in response to receiving the selection of the third column and based on the order of the first key, the second key, and the third key in the list structure, generating a subsequent database query defining a hierarchical relationship between the first column, the second column, and the third column.
4. The method of claim 1, further comprising: binding a third column to the first key for the first level in the list structure, wherein the third column is a calculation using at least one other column of the plurality of columns.
5. The method of claim 4, wherein the third column is a calculation using a column bound to the second key for the second level in the list structure.
6. The method of claim 1, wherein the first column selected as the first key for the first level in the list structure comprises a calculation using a least one other column of the plurality of columns.
7. The method of claim 1, wherein the database query defining the hierarchical relationship between the first column and the second column comprises a structure query language group by statement.



Application
Patent
8. An apparatus for generating a database query using a dimensional hierarchy within a graphical user interface, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of:
receiving a selection of a first column of a plurality of columns of a data set displayed within a spreadsheet structure, wherein the first column is a selected as a first key for a first level in a list structure that includes at least the first and a second level;
receiving a selection of a second column of the plurality of columns as a second key for the second level in the list structure; and
in response to receiving the selection of the first column and receiving the selection of the second column and based on an order of the first key and the second key in the list structure, generating the database query defining a hierarchical relationship between the first column and the second column.
8. An apparatus for generating a database query using a dimensional hierarchy within a graphical user interface, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of:
displaying a data set within a spreadsheet structure, wherein the data set comprises a plurality of columns;
displaying a list structure comprising a first level and a second level;
receiving a selection of a first column of the plurality of columns as a first key for the first level in the list structure;
receiving a selection of a second column of the plurality of columns as a second key for the second level in the list structure; and
in response to receiving the selection of the first column and receiving the selection of the second column and based on an order of the first key and the second key in the list structure, generating the database query defining a hierarchical relationship between the first column and the second column.



Application
Patent
9. The apparatus of claim 8, wherein the computer program instructions further cause the apparatus to carry out the steps of: receiving a reconfigured data set in response to the database query defining the hierarchical relationship between the first column and the second column, wherein the reconfigured data set is reconfigured based on the hierarchical relationship between the first column and the second column; and displaying, in the spreadsheet structure, the reconfigured data set.

10. The apparatus of claim 8, wherein the computer program instructions further cause the apparatus to carry out the steps of: receiving a selection of a third column of the plurality of columns as a third key for a third level in the list structure; and in response to receiving the selection of the third column and based on the order of the first key, the second key, and the third key in the list structure, generating a subsequent database query defining a hierarchical relationship between the first column, the second column, and the third column.

11. The apparatus of claim 8, wherein the computer program instructions further cause the apparatus to carry out the steps of: binding a third column to the first key for the first level in the list structure, wherein the third column is a calculation using at least one other column of the plurality of columns.

12. The apparatus of claim 11, wherein the third column is a calculation using a column bound to the second key for the second level in the list structure.

13. The apparatus of claim 8, wherein the first column selected as the first key for the first level in the list structure comprises a calculation using a least one other column of the plurality of columns.

14. The apparatus of claim 8, wherein the database query defining the hierarchical relationship between the first column and the second column comprises a structure query language group by statement.
9. The apparatus of claim 8, wherein the computer program instructions further cause the apparatus to carry out the steps of: receiving a reconfigured data set in response to the database query defining the hierarchical relationship between the first column and the second column, wherein the reconfigured data set is reconfigured based on the hierarchical relationship between the first column and the second column; and displaying, in the spreadsheet structure, the reconfigured data set.
10. The apparatus of claim 8, wherein the computer program instructions further cause the apparatus to carry out the steps of: receiving a selection of a third column of the plurality of columns as a third key for a third level in the list structure; and in response to receiving the selection of the third column and based on the order of the first key, the second key, and the third key in the list structure, generating a subsequent database query defining a hierarchical relationship between the first column, the second column, and the third column.
11. The apparatus of claim 8, wherein the computer program instructions further cause the apparatus to carry out the steps of: binding a third column to the first key for the first level in the list structure, wherein the third column is a calculation using at least one other column of the plurality of columns.
12. The apparatus of claim 11, wherein the third column is a calculation using a column bound to the second key for the second level in the list structure.
13. The apparatus of claim 8, wherein the first column selected as the first key for the first level in the list structure comprises a calculation using a least one other column of the plurality of columns.
14. The apparatus of claim 8, wherein the database query defining the hierarchical relationship between the first column and the second column comprises a structure query language group by statement.








Application
Patent
15. A computer program product for generating a database query using a dimensional hierarchy within a graphical user interface, the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of:
receiving a selection of a first column of a plurality of columns of a data set displayed within a spreadsheet structure, wherein the first column is a selected as a first key for a first level in a list structure that includes at least the first and a second level;
receiving a selection of a second column of the plurality of columns as a second key for the second level in the list structure; and
in response to receiving the selection of the first column and receiving the selection of the second column and based on an order of the first key and the second key in the list structure, generating the database query defining a hierarchical relationship between the first column and the second column.

15. A computer program product for generating a database query using a dimensional hierarchy within a graphical user interface, the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of:
displaying a data set within a spreadsheet structure, wherein the data set comprises a plurality of columns;
displaying a list structure comprising a first level and a second level;
receiving a selection of a first column of the plurality of columns as a first key for the first level in the list structure;
receiving a selection of a second column of the plurality of columns as a second key for the second level in the list structure; and
in response to receiving the selection of the first column and receiving the selection of the second column and based on an order of the first key and the second key in the list structure, generating the database query defining a hierarchical relationship between the first column and the second column.



Application
Patent
16. The computer program product of claim 15, wherein the computer program instructions further cause the computer to carry out the steps of: receiving a reconfigured data set in response to the database query defining the hierarchical relationship between the first column and the second column, wherein the reconfigured data set is reconfigured based on the hierarchical relationship between the first column and the second column; and displaying, in the spreadsheet structure, the reconfigured data set.

17. The computer program product of claim 15, wherein the computer program instructions further cause the computer to carry out the steps of: receiving a selection of a third column of the plurality of columns as a third key for a third level in the list structure; and in response to receiving the selection of the third column and based on the order of the first key, the second key, and the third key in the list structure, generating a subsequent database query defining a hierarchical relationship between the first column, the second column, and the third column.

18. The computer program product of claim 15, wherein the computer program instructions further cause the computer to carry out the steps of: binding a third column to the first key for the first level in the list structure, wherein the third column is a calculation using at least one other column of the plurality of columns.

19. The computer program product of claim 18, wherein the third column is a calculation using a column bound to the second key for the second level in the list structure.

20. The computer program product of claim 15, wherein the first column selected as the first key for the first level in the list structure comprises a calculation using a least one other column of the plurality of columns.
16. The computer program product of claim 15, wherein the computer program instructions further cause the computer to carry out the steps of: receiving a reconfigured data set in response to the database query defining the hierarchical relationship between the first column and the second column, wherein the reconfigured data set is reconfigured based on the hierarchical relationship between the first column and the second column; and displaying, in the spreadsheet structure, the reconfigured data set.
17. The computer program product of claim 15, wherein the computer program instructions further cause the computer to carry out the steps of: receiving a selection of a third column of the plurality of columns as a third key for a third level in the list structure; and in response to receiving the selection of the third column and based on the order of the first key, the second key, and the third key in the list structure, generating a subsequent database query defining a hierarchical relationship between the first column, the second column, and the third column.
18. The computer program product of claim 15, wherein the computer program instructions further cause the computer to carry out the steps of: binding a third column to the first key for the first level in the list structure, wherein the third column is a calculation using at least one other column of the plurality of columns.
19. The computer program product of claim 18, wherein the third column is a calculation using a column bound to the second key for the second level in the list structure.
20. The computer program product of claim 15, wherein the first column selected as the first key for the first level in the list structure comprises a calculation using a least one other column of the plurality of columns


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200089796, US 20200334243, US 10810192 and US 11249989 (involved in generating a database query to dynamically aggregate rows of a data set are disclosed in this specification. Generating a database query to dynamically aggregate rows of a data set includes determining a hierarchical relationship between a first column and a second column within a column structure, wherein the first column and the second column comprise rows of the data set; receiving a calculation for a third column within the spreadsheet structure; determining that the third column is on a same hierarchical level as the first column; and in response to determining that the third column is on the same hierarchical level as the first column, generating the database query aggregating a plurality of rows of the data set based on the calculation for the third column and the hierarchical relationship between the first column and the second column.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                            August 25, 2022